         Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 1 of 15




       BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

___________________________________
                                    )
IN RE: NATIONAL PRESCRIPTION )
OPIATE LITIGATION                   )                   MDL Docket No. 2804
___________________________________ )

Walmart Inc. v. U.S. Department of Justice; Attorney General William P. Barr; U.S.
Drug Enforcement Administration; Acting Administrator Timothy J. Shea, E.D. Tex.,
Case No. 4:20-cv-00817.

  PEC’S CONSOLIDATED REPLY SUPPORTING ITS MOTION TO TRANSFER

       Despite the opposition of Walmart and the DOJ Defendants, the Panel can and

should transfer the above-styled action to the Opioid MDL because (i) it involves one or

more common questions of fact and law with actions pending in the Opioid MDL, and

(ii) transfer will promote judicial efficiency and convenience to the parties and witnesses.

28 U.S.C. § 1407(a).

       Both Walmart and the DOJ Defendants argue that there are no common questions

of fact warranting transfer to the Opioid MDL, although their underlying rationales

diverge. The DOJ Defendants’ primary argument against transfer is that there is no basis

for subject-matter jurisdiction before the District Court (or any federal court) over

Walmart’s declaratory action. JPML Dkt. No. 8903. The DOJ Defendants recently filed a

motion to dismiss on these grounds in the underlying action. JPML Dkt. No. 8903-1.

They also moved to stay further briefing on Walmart’s summary judgment motion until

their motion to dismiss is adjudicated. JPML Dkt. No. 8903-2. On December 16, 2020,

Judge Jordan granted the DOJ Defendants’ motion to stay, and provided a briefing

schedule for the motion to dismiss. Declaratory Action Dkt. Nos. 62 & 65. Walmart’s
           Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 2 of 15




response to the motion to dismiss is currently due no later than January 6, 2021, and the

DOJ Defendants’ reply is due no later than nine days after the response is filed (January

15, 2021). Declaratory Action Dkt. No. 65.

        In their opposition to the PEC’s transfer motion, the DOJ Defendants note that

these threshold issues of sovereign immunity and jurisdiction under Article III and the

Declaratory Judgment Act “are not matters with particular relevance to the [Opioid]

MDL.” JPML Dkt. No. 8903 at p. 5. The PEC does not disagree. It is for that reason that

the PEC has requested, “in the alternative, that the action be transferred to the Opioid

MDL to the extent it is not otherwise disposed of by the Eastern District of Texas through

a motion to dismiss.” JPML Dkt. No. 8820-1 at p. 11.1

        Walmart does not address the jurisdictional issues raised by the DOJ Defendants

in its opposition to the PEC’s transfer motion. Rather, it takes the position that there are

no common questions of fact raised in its declaratory judgment action justifying transfer.

JPML Dkt. No. 8902. Specifically, Walmart claims that its action merely

        seeks to resolve legal questions about the obligations of pharmacists,
        pharmacies, and distributors under the [Controlled Substances Act] and its
        implementing regulations. To the extent there are relevant facts, they relate
        solely to the positions taken by DOJ and DEA regarding their ability to seek
        civil penalties against Walmart under the CSA and its implementing
        regulations—facts that are not at issue in the Opiate MDL.

Id. at p. 5.



1   As previously noted, briefing on the motion to dismiss should be completed by
    January 15, 2020. Declaratory Action Dkt. No. 65. This Panel has scheduled the PEC’s
    transfer motion for hearing, without oral argument, on January 28, 2021. JPML Dkt.
    No. 8922.

                                             2
         Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 3 of 15




       Walmart is trying to have it both ways. In order to avoid transfer, Walmart

represents to this Panel that its declaratory action raises no fact issues. Of course, this

contention is belied by its filings in the District Court. In its complaint, Walmart alleges

that its action is ripe because “on information and belief, [the DOJ] Defendants intend to

file a civil enforcement action based on alleged violations of the CSA and the False Claims

Act, and Walmart disputes the factual and legal basis for such action.” Declaratory

Action Dkt. No. 1 at p. 52, ¶ 174. (emphasis added). Additionally, the summary judgment

motion Walmart recently filed seeks only partial summary judgment. Declaratory Action

Dkt. No. 21. If there were truly no fact issues to resolve, Walmart presumably would

have sought summary judgment on the entire action.

       More importantly, if Walmart’s contention that its action raises no fact issues is

true, it is not entitled to any declaratory relief and its action is entirely frivolous. The

Declaratory Judgment Act (the “Act”) permits district courts to declare the rights of

parties to a “case of actual controversy.” 28 U.S.C. § 2201(a). This phrase “refers to the

type of ‘Cases’ and ‘Controversies’ that are justiciable under Article III.” MedImmune, Inc.

v. Genentech, Inc., 549 U.S. 118, 127 (2007). Declaratory judgment actions are justiciable

under the Act and Article III when “‘the facts alleged, under all the circumstances, show

that there is a substantial controversy, between parties having adverse legal interests, of

sufficient immediacy and reality to warrant’ relief[.]” MedImmune, 549 U.S. at 127

(quoting Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)). In other

words,



                                             3
         Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 4 of 15




       [t]here must be a “definite and concrete,” “real and substantial” dispute
       that “touches the legal relations of parties having adverse legal interests”
       and “admits of specific relief through a decree of a conclusive character, as
       distinguished from an opinion advising what the law would be upon a
       hypothetical state of facts.”

Amling v. Harrow Indus., 943 F.3d 373, 377 (7th Cir. 2019) (cleaning up and quoting

MedImmune, 549 U.S. at 127) (emphasis added).

       The Act does not itself “create a substantive cause of action.” Dallas Cty., Tex. v.

MERSCORP, Inc., 2 F. Supp. 3d 938, 945–46 (N.D. Tex. 2014), aff'd sub nom. Harris Cty.

Texas v. MERSCORP Inc., 791 F.3d 545, 552 (5th Cir. 2015); see also Collin Cty., Tex. v.

Homeowners Ass'n for Values Essential to Neighborhoods, (HAVEN), 915 F.2d 167, 170 (5th

Cir. 1990) (“The Declaratory Judgment Act is remedial only.”). Rather, a party’s legal

interest must relate to an underlying cause of action “‘arising under federal law that

another asserts against him[.]’” Collin Cty., 915 F.2d at 171 (citation omitted). It is that

“underlying cause of action of the defendant against the plaintiff that is actually

litigated in a declaratory judgment action[.]” Id. (emphasis added) See also Val-Com

Acquisitions Tr. v. CitiMortgage, Inc., 421 F. App'x 398, 400–01 (5th Cir. 2011) (“In a

declaratory judgment action, the parties litigate the underlying claim[.]”).

       For example, it is a common and generally permissible use of the Act to obtain a

declaration of nonliability for certain conduct where liability imminently threatens. See

NewPage Wis. Sys. Inc. v. United Steelworkers, 651 F.3d 775, 777 (7th Cir. 2011). But an

indispensable premise of such use is a specific set of facts on which any liability would




                                             4
          Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 5 of 15




be imposed.2 By contrast, a declaratory judgment action that seeks an interpretation of a

law, contract, or other writing in the abstract, untethered from its application to particular

facts, seeks an advisory opinion and is not justiciable. See, e.g., Alvarez v. Smith, 558 U.S.

87, 93 (2009) (“[A] dispute solely about the meaning of a law, abstracted from any

concrete actual or threatened harm, falls outside the scope of the constitutional words

‘Cases’ and ‘Controversies.’”); Klinger v. Conan Doyle Estate, Ltd., 755 F.3d 496, 498 (7th

Cir. 2014) (“It would be very nice to be able to ask federal judges for legal advice . . . . But

that would be advisory jurisdiction, which” is inconsistent with Article III); Elec. Bond &

Share Co. v. SEC, 92 F.2d 580, 592 (2d Cir. 1937) (“Until [plaintiffs] … contemplate a

particular course of conduct which is proscribed by the provisions of the Act applicable

to them, [they] can present no controversy”), aff’d, 303 U.S. 419 (1938).3

       If, as Walmart claims, there are no factual issues to be resolved in its declaratory



2   See, e.g., Seneca-Cayuga Tribe of Okla. v. Nat’l Indian Gaming Comm’n, 327 F.3d 1019, 1028
    (10th Cir. 2003) (declaratory judgment action not moot because threat of prosecution
    existed for specific conduct within statute of limitations); Monsanto Co. v. EPA, 19 F.3d
    1201, 1204 (7th Cir. 1994) (“The federal courts have long recognized in the declaratory
    judgment setting that once the parties are locked in controversy with stakes fixed by
    past events, it does not matter who initiates the litigation.”).
3   See also Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 538 (7th Cir. 2006) (“[A] dispute
    about an insurer’s duty to indemnify generally is not ripe for decision until … the
    precise ground of liability, and thus the relation of the insured’s liability to the policy's
    coverage and exclusions, is []certain.”); Kegler v. U.S. Dep’t of Justice, 436 F. Supp. 2d
    1204, 1219 (D. Wyo. 2006) (“‘[D]eclaratory judgment actions cannot be used to obtain
    answers to hypothetical questions. . . . [C]oncreteness of injury is crucial to exercise
    of judicial power.’ . . . If the United States Code, perched on a law library shelf,
    qualified as an injury in fact, courts would not waste time—as they currently do—
    distinguishing between credible threats of imminent prosecution and potential (yet
    hypothetical) applications of a given statute.”) (citation omitted).

                                               5
          Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 6 of 15




action, then Walmart is merely seeking an advisory opinion from the District Court. This

it cannot do. Walmart claims that its basis is a potential enforcement action under the

CSA that the DOJ Defendants may bring against Walmart in the future. Declaratory

Action Dkt. No. 46 at p. 3 n.1.4 But any such enforcement action would necessarily require

analysis of whether Walmart’s dispensing and distribution conduct violated the CSA,5 as

Walmart concedes in its complaint. See Declaratory Action Dkt. No. 1 at p. 52, ¶ 174

(alleging that the “[DOJ] Defendants intend to file a civil enforcement action based on

alleged violations of the CSA and the False Claims Act, and Walmart disputes the factual

and legal basis for such action”) (emphasis added).6 These are the very same fact issues



4   Walmart certainly has no cause of action against the DOJ Defendants under the CSA.
    As Walmart has argued repeatedly in the Opioid MDL, the CSA “does not confer a
    private right of action.” MDL Dkt. No. 1864-3 at p. 2. A plaintiff may not obtain a
    declaratory judgment under a statute that provides no private right of action. See
    Dallas Cty., 2 F. Supp. 3d at 947 (“[D]eclaratory judgment is a remedy, and a plaintiff
    may not obtain a declaratory judgment under a statute . . . that provides no private
    right of action.”).
5   For example, the court would have to analyze, among other things: (i) whether
    Walmart created and implemented a suspicious order monitoring system that
    sufficiently identified suspicious orders; (ii) whether Walmart timely reported
    suspicious orders to the DEA; (iii) whether Walmart conducted due diligence on
    orders flagged as potentially suspicious before shipping them to its customers;
    (iv) whether Walmart implemented effective controls and procedures at the
    pharmacy level to guard against diversion; and (v) whether Walmart ignored red
    flags raised by opioid prescriptions dispensed by its pharmacies.
6   See also id. at p. 19, ¶ 57 (“On information and belief, DOJ intends to sue Walmart for
    filling prescriptions when there were what DEA calls ‘red flags’ . . .”), p. 36, ¶ 117
    (“On information and belief, DOJ intends to seek massive liability based on the
    prescriptions Walmart’s pharmacists filled for doctors whose prescriptions should
    supposedly have been rejected across the board.”), p. 44, ¶ 142 (“On information and
    belief, [the DOJ] Defendants also intend to seek massive retroactive liability on
    Walmart under the view that its corporate-level policies violated the CSA.”), p. 48,
                                             6
          Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 7 of 15




being litigated in the Opioid MDL.7 As noted in the PEC’s motion, there has been

extensive discovery (which is ongoing) and pretrial briefing in the MDL on these issues.

JPML Dkt. No. 8820-1. Judge Polster has already rejected the same legal arguments raised

by Walmart in its declaratory action and has held that there are fact issues regarding

Walmart’s distribution conduct that preclude summary judgment.                  Id.; In re Nat'l

Prescription Opiate Litig., No. 1:17-MD-2804, 2020 WL 425965, at *2 (N.D. Ohio Jan. 27,

2020).8   A bellwether trial to resolve issues related to Walmart’s distribution and




    ¶ 155 (“[O]n information and belief, [the DOJ] Defendants intend to seek penalties
    related to Walmart’s purported failure to submit suspicious order reports.”).
7   Thus, contrary to Walmart’s assertions, its declaratory action is not a “simple legal
    claim ‘capable of prompt resolution[.]’” JPML Dkt. 8902 at p. 12 (citation omitted).
    Resolution of the action will necessitate discovery regarding Walmart’s dispensing
    and distribution policies, procedures, and conduct. See In re: Oil Spill by Oil Rig
    DEEPWATER HORIZON in Gulf of Mexico, on Apr. 20, 2010, 764 F. Supp. 2d 1352, 1353
    (J.P.M.L. 2011) (where declaratory judgment actions “require and rely on the same
    factual discovery as the already-centralized actions, transfer may be warranted”). The
    cases cited by Walmart are distinguishable. See In re Route 91 Harvest Festival Shootings
    in Las Vegas, Nevada, on Oct. 1, 2017, 347 F. Supp. 3d 1355, 1357 (J.P.M.L. 2018) (denying
    centralization of nine declaratory judgment actions because they “d[id] not, on their
    own, present sufficiently numerous or complex common questions of fact to merit
    centralization”); In re: Klein, 923 F. Supp. 2d 1373, (Mem)–1374 (J.P.M.L. 2013)
    (denying centralization of two actions where second action “was filed for the sole
    (and, in our view, improper) purpose of effecting the creation of an MDL . . ., and thus
    circumventing a possible unfavorable decision on a motion to dismiss for lack of
    personal jurisdiction” filed in the first action, and there was “no indication that the
    actions will require substantial discovery or that centralization would produce
    significant efficiencies”); In re Mack Trucks, Inc. Antitrust Litig., 405 F. Supp. 1400, 1401
    (J.P.M.L. 1975) (refusing to transfer action into existing MDL because it was “a simple
    contract action capable of prompt resolution, which should not be entangled with the
    complex antitrust matters previously transferred”).
8   There has not yet been summary judgment briefing regarding Walmart’s dispensing
    conduct in the Opioid MDL.

                                               7
          Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 8 of 15




dispensing conduct is currently set for the fall of 2021. MDL Dkt. No. 3574.9

       Thus, if Walmart’s declaratory action genuinely presents a live dispute, it is a

dispute over the legal consequences of Walmart’s actual distribution and dispensing

conduct. In that case, there are clearly common questions of fact warranting transfer of

the action to the Opioid MDL. 28 U.S.C. § 1407(a).

       Walmart next argues that the PEC “‘bears a strong burden to show’ that [any]

common factual questions ‘are so complex and the accompanying common discovery so

time-consuming as to overcome the inconvenience to the party whose action is being

transferred and its witnesses.’” JPML Dkt. No. 8902 at p. 3 (quoting In re Scotch Whiskey,

299 F. Supp. 543, 544 (J.P.M.L. 1969) and citing In re Boeing Co. Employment Practices Litig.

(No. II), 293 F. Supp. 2d 1382, 1383 (J.P.M.L. 2003)). Not so. In Scotch Whiskey, the Panel

explained that a heightened burden was required when the movant seeks centralization

of only a small number of actions:

       If this litigation involved the number of cases generally associated with
       multidistrict civil treble damage antitrust litigation, the common questions
       of fact might be sufficient to invoke 1407, but where, as here, there are a
       minimal number of cases involved in the litigation the moving party
       bears a strong burden to show that the common questions of fact are so
       complex and the accompanying common discovery so time consuming as
       to overcome the inconvenience to the party whose action is being
       transferred and its witnesses.

299 F. Supp. at 544 (internal footnote omitted) (emphasis added). In Boeing, the Panel




9   Although the bellwether trial involves the dispensing and distribution of opioids in
    two Ohio counties, the same policies and procedures under which Walmart
    distributed and dispensed those opioids were implemented nationwide.

                                             8
           Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 9 of 15




made no mention of a heightened burden; it simply held that “[g]iven the minimal

number of actions involved in this docket, movants have failed to persuade us that these

actions involve sufficient common questions of fact to warrant Section 1407 centralization

at the present time.” 293 F. Supp. 2d at 1383.10

        Moreover, even if the issues to be resolved in the declaratory action were purely

legal (which they are not), the Panel is not automatically precluded from transferring the

action to the MDL. Cf. In re ClearTalk-ZTE Arbitration Litig., 24 F. Supp. 3d 1374, 1375

(J.P.M.L. 2014) (recognizing that compelling reasons may justify departure from general

rule against centralization based solely on common legal issues). The cases cited by

Walmart on this point are factually distinguishable; all but one of them addressed the

appropriateness of initiating an MDL based solely (or primarily) on common legal issues,

as opposed to the appropriateness of transferring an action with common legal issues

into an existing MDL. See In re Hotel Indus. Sex Trafficking Litig., 433 F. Supp. 3d 1353,

1355–56 (J.P.M.L. 2020) (denying centralization of twenty-one actions that lacked

common factual questions); In re ABA Law Sch. Accreditation Litig., 325 F. Supp. 3d 1377,

1378 (J.P.M.L. 2018) (denying centralization of three actions, noting there is a heavier

burden to demonstrate appropriateness of centralization when only a few actions are




10   The Panel further noted that it appeared that unique fact issues predominated over
     any common fact issues in the three actions, and that one of the actions might soon be
     resolved on summary judgment. Id. (“If after the Pennsylvania court has ruled on any
     summary judgment motions, it appears that any allegations of company-wide
     discrimination remain unresolved in the Pennsylvania actions, movants can again
     seek Section 1407 centralization.”).

                                             9
         Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 10 of 15




involved); In re Am. Civil Liberties Union Freedom of Info. Act (FOIA) Requests Regarding

Exec. Order 13769, 261 F. Supp. 3d 1348, 1348–50 (J.P.M.L. 2017) (denying centralization

of thirteen actions that lacked common factual questions); In re Uber Techs., Inc., Wage &

Hour Employment Practices Litig. (No. II), 254 F. Supp. 3d 1376, 1378 (J.P.M.L. 2017)

(denying centralization of three actions where actions were at different stages of litigation

and centralization would create duplicative litigation rather than prevent it); In re Clean

Water Rule: Definition of "Waters of the United States", 140 F. Supp. 3d 1340, 1341 (J.P.M.L.

2015) (denying centralization of nine actions that were at different stages of litigation and

were already subject to conflicting jurisdictional rulings); In re: Medi-Cal Reimbursement

Rate Reduction Litig., 652 F. Supp. 2d 1378 (J.P.M.L. 2009) (denying centralization of six

actions “pending in two districts within the same state” because benefits of centralization

“not significant enough to justify transfer”); In re Not-For-Profit Hosps./Uninsured Patients

Litig., 341 F. Supp. 2d 1354, 1355–56 (J.P.M.L. 2004) (denying centralization of actions that

lacked common factual questions); In re Envtl. Prot. Agency Pesticide Listing Confidentiality

Litig., 434 F. Supp. 1235, 1235-36 (J.P.M.L. 1977) (denying centralization of nine actions

that lacked common factual questions); In re Nat. Gas Liquids Regulation Litig., 434 F. Supp.

665, 667–68 (J.P.M.L. 1977) (denying centralization of eleven actions that lacked common

factual questions and where “there was no danger of conflicting appellate determinations

on the common legal question”); In re U. S. Navy Variable Reenlistment Bonus Litig., 407 F.

Supp. 1405, 1407 (J.P.M.L. 1976) (denying centralization of twenty-five actions because all

but one could potentially be resolved by currently pending appeals); In re E. Airlines, Inc.

Flight Attendant Weight Program Litig., 391 F. Supp. 763, 764 (J.P.M.L. 1975) (granting

                                             10
           Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 11 of 15




centralization of two cases where determination of the legality of airline’s weight

program raised some common factual questions and “the need to insure uniform

disposition of the competing requests for class designations present[ed] a compelling

reason for supervision of these actions in a single district”).

          Here, the Panel has already created the Opioid MDL. Notably, in the one case

cited by Walmart that addressed the transfer of an action into an already existing MDL,

the Panel held that transfer was warranted. See Oil Spill, 764 F. Supp. 2d at 1352–53

(transfer of several declaratory judgment insurance actions into BP Oil Spill MDL

warranted where “the insurance policies at issue here involve coverage issues with

respect to events at the core of the MDL” and “the insureds here are two of the principal

defendants in the MDL”). Similarly, in the present case, Walmart is a defendant in the

Opioid MDL and the legal questions raised in its declaratory action are core issues in the

MDL upon which Judge Polster has already ruled. Walmart simply does not like his

ruling.     So in an effort to undermine the MDL process, Walmart concocted this

declaratory action and filed it in a court that it hoped would look favorably on its claim.

Such tactics are disfavored by courts.11 In similar circumstances, courts have dismissed




11   Indeed, one factor courts consider when determining whether to exercise jurisdiction
     over a declaratory judgment action is “[w]hether the declaratory remedy is being used
     merely for the purpose of ‘procedural fencing’ or ‘to provide an area for res
     judicata[.]’” Quicken Loans Inc. v. United States, 152 F. Supp. 3d 938, 952 (E.D. Mich.
     2015) (citation omitted). This factor “is meant to preclude jurisdiction for ‘declaratory
     plaintiffs who file their suits mere days or weeks before the coercive suits filed by a
     ‘natural plaintiff’ and who seem to have done so for the purpose of acquiring a
     favorable forum.’” Id. at 954 (citation omitted).

                                              11
         Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 12 of 15




declaratory judgment actions filed preemptively for the purpose of forum shopping. See,

e.g., Quicken, 152 F. Supp.3d at 954 (dismissing Quicken’s declaratory judgment action

against federal government; “Given the procedural posture of this case, it certainly

appears as though Quicken’s complaint was filed for the purpose of acquiring a favorable

forum; Quicken filed its lawsuit less than a week before the looming FCA enforcement

action was filed. And Quicken’s complaint actually acknowledged that the threat of the

Government bringing an enforcement action prompted the filing of the instant action.”).

       Walmart’s entire purpose for this lawsuit is to create inconsistent rulings on these

issues – which is one of the very things the MDL process is meant to prevent. See, e.g., In

re Deep Vein Thrombosis Litig., 323 F. Supp. 2d 1378, 1380 (J.P.M.L. 2004) (“Centralization

under Section 1407 is necessary in order to eliminate duplicative discovery, avoid

inconsistent pretrial rulings (on jurisdictional issues and other matters), and conserve the

resources of the parties, their counsel and the judiciary.”). Such blatant forum shopping

should be rejected. MDL parties should not be permitted to re-litigate MDL rulings

simply by filing declaratory actions in other courts. Under these unique and compelling

circumstances, transfer of Walmart’s declaratory action is warranted even if the only

issues to resolve are legal ones.

       Finally, Walmart’s argument that transfer would not promote judicial efficiency

or the convenience of the parties and witnesses is without merit. That both Walmart and

the DOJ Defendants oppose transfer is not dispositive. See Nat. Gas, 434 F. Supp. at 667

(noting that “the Panel has the power to order transfer in multidistrict litigation even if

no party favors transfer”); In re Asbestos & Asbestos Insulation Material Prod. Liab. Litig., 431

                                               12
          Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 13 of 15




F. Supp. 906, 910 (J.P.M.L. 1977) (“In an appropriate situation, the Panel has the power to

order transfer in multidistrict litigation even if all parties are opposed to transfer.”).12

Moreover, not wanting transfer does not mean transfer would not be more convenient

for the parties and witnesses. Walmart is already a defendant and active participant in

the MDL. Many witnesses have already been deposed regarding Walmart’s dispensing

and distribution policies and procedures and are likely to be called to testify in the

upcoming bellwether trial. And it is beyond dispute that transfer would further judicial

efficiency. Having another court analyze and resolve the same issues that have already

been analyzed and resolved by Judge Polster is the epitome of inefficiency. Judge Polster

is already well-versed in the facts and evidence related to Walmart’s dispensing and

distribution conduct specifically, as it has been the subject of a multitude of discovery

disputes and pretrial briefing. JPML Dkt. No. 8820-1. The benefits of transfer are

apparent.13 Under these circumstances, Walmart’s offer to cooperate with the DOJ



12   The case cited by Walmart acknowledges this. See In re "Lite Beer" Trademark Litig.,
     437 F. Supp. 754, 755–56 (J.P.M.L. 1977) (denying centralization of five trademark
     actions; “Furthermore, while not in itself determinative, the nearly unanimous
     opposition of the parties to transfer, coupled with the absence of any party’s
     affirmative support for transfer, is another persuasive factor in our decision to deny
     transfer.”) (emphasis added).
13   For that reason, In re Ecuadorian Oil Concession Litig., 487 F. Supp. 1364 (J.P.M.L. 1980),
     cited by Walmart in its opposition, is inapposite. Id. at 1368 (denying centralization
     of two actions; “The Delaware action and the Florida action have each been pending
     for almost three and one half years. All parties represent that extensive document
     discovery is virtually complete in both actions; and a June 30, 1980 discovery cutoff
     has been established in the Delaware action.               Under these circumstances,
     centralization of the Florida and Delaware actions could delay the termination of the
     Delaware action without producing any overriding benefit.”) (emphasis added).

                                               13
          Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 14 of 15




Defendants to avoid duplicative discovery is insufficient. See In re: Standard & Poor's

Rating Agency Litig., 949 F. Supp. 2d 1360, 1361–62 (J.P.M.L. 2013) (centralizing various

sovereign enforcement actions despite plaintiffs’ assurances of cooperation to avoid

duplicative discovery; “There is also the risk, despite plaintiffs’ current assurances of

cooperation, that they may individually seek overlapping discovery or relitigation of

rulings with which they disagree in the various courts. . . . Judicial efficiency will be

enhanced by allowing a single judge—as opposed to fifteen—to rule on the remand

motions and other pretrial matters, if necessary.”).14

        For these reasons, the PEC respectfully requests that the Judicial Panel on

Multidistrict Litigation grant its motion and transfer this action to Judge Polster in the

Northern District of Ohio for coordinated pretrial proceedings as part of MDL 2804.




14   The case cited by Walmart is factually distinguishable. See In re Brazilian Prosthetic
     Device Bribery Litig., 283 F. Supp. 3d 1381, 1381–82 (J.P.M.L. 2017) (denying
     centralization of three actions; “Different defendants are sued in each action, and there
     is no allegation that these defendants conspired or coordinated with one
     another. . . . The factual issues presented in each action thus will be primarily case-
     specific, and any overlapping discovery likely will be limited to discovery of the
     common plaintiff. There also is no significant risk of inconsistent pretrial rulings, as
     these actions are brought on an individual (not a class) basis against different
     defendants.”)

                                              14
        Case MDL No. 2804 Document 8934 Filed 12/22/20 Page 15 of 15




Dated: December 22, 2020

                                          Respectfully submitted,

                                          /s/ Paul J. Hanly, Jr.                .
                                          Paul J. Hanly, Jr.
                                          SIMMONS HANLY CONROY
                                          112 Madison Avenue, 7th Floor
                                          New York, NY 10016
                                          (212) 784-6400
                                          (212) 213-5949 (fax)
                                          phanly@simmonsfirm.com

                                          /s/ Joseph F. Rice                    .
                                          Joseph F. Rice
                                          MOTLEY RICE LLC
                                          28 Bridgeside Blvd.
                                          Mt. Pleasant, SC 29464
                                          (843) 216-9000
                                          (843) 216-9290 (fax)
                                          jrice@motleyrice.com

                                          /s/ Paul T. Farrell, Jr.              .
                                          Paul T. Farrell, Jr.
                                          FARRELL LAW
                                          422 Ninth St., 3rd Floor
                                          Huntington, WV 25701
                                          (304) 654-8281
                                          paul@farrell.law

                                          Plaintiffs’ Co-Lead Counsel

                                          /s/ Peter H. Weinberger               .
                                          Peter H. Weinberger
                                          SPANGENBERG SHIBLEY & LIBER
                                          1001 Lakeside Avenue East, Suite 1700
                                          Cleveland, OH 44114
                                          (216) 696-3232
                                          (216) 696-3924 (fax)
                                          pweinberger@spanglaw.com

                                          Plaintiffs’ Liaison Counsel


                                     15
